Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-16 and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses an assist step assembly, comprising: a linkage assembly including a first linkage member and a second linkage member, an assist step coupled to the linkage assembly and movable between a first assist step position and a second assist step position; an aerodynamic member coupled to the linkage assembly and movable from a first aerodynamic member position to a second aerodynamic member position; a movement mechanism coupled to the aerodynamic member and configured to move the aerodynamic member between the first aerodynamic member position and the second aerodynamic member position; and a controller in electronic communication with the movement mechanism, the controller configured to determine an operating condition, determine a position of the assist step based on the operating condition, and generate one or more control signals to move the aerodynamic member between the first aerodynamic member position and the second aerodynamic member position, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a pin extending longitudinally through a portion of each of the first linkage member and second linkage member, and a rotating member configured to engage with the pin such that a rotation of the rotating member in a first direction prevents retraction of the pin from the second linkage member, and a rotation of the 
Claims 2-4 and 6-10 depend from Claim 1
Although the prior art discloses an assist step assembly, comprising: a linkage assembly including a first linkage member, a second linkage member oriented parallel to the first linkage member, a first guide member, and a second guide member; an assist step coupled to the linkage assembly and movable between a first assist step position and a second assist step position; an aerodynamic member coupled to the linkage assembly, wherein the aerodynamic member is movable between a first aerodynamic member position and a second aerodynamic member position; a movement mechanism coupled to the aerodynamic member and configured to move the aerodynamic member between the first aerodynamic member position and the second aerodynamic member position; a controller in electronic communication with the movement mechanism, the controller configured to determine an operating condition, determine a position of the assist step based on the operating condition, and generate one or more control signals to move the aerodynamic member between the first aerodynamic member position and the second aerodynamic member position , the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a breakaway assembly coupled to the linkage assembly and the assist step, the breakaway assembly including a receiving member, a connection member, and a compressible member, the receiving member being coupled to a first end of the assist step, wherein the receiving member includes an edge defining an opening configured to receive a first end of the connection member, a second end of the 
Claims 12-16 depend from Claim 11.
Although the prior art discloses a method to control a position of an aerodynamic member of a vehicle, comprising: providing an assist step assembly including a linkage assembly having a first linkage member and a second linkage member, an assist step coupled to the linkage assembly, and an aerodynamic member coupled to the linkage assembly and independently actuatable from the assist step, providing a controller in electronic communication with the assist step assembly; determining, by the controller, when a vehicle speed is above a predetermined threshold; and when the vehicle speed is above the predetermined threshold, generating, by the controller, a control signal to deploy the aerodynamic member to an aerodynamic position independent of a stowed position of the assist step, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the linkage assembly having a pin extending longitudinally through a portion of each of the first linkage member and the second linkage member, and a rotating member configured to engage with the pin such that a rotation of the rotating member in a first direction prevents retraction of the pin from the second linkage member, and a rotation of the rotating member in a second direction allows retraction of the pin from the second linkage member as required by Claim 18.
Claims 19-21 depend from Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618